United States Court Of Appeals
                            FOR THE EIGHTH CIRCUIT


                               _______________

                                No. 97-3679
                               _______________

James Hall,                             *
                                        *
              Plaintiff-Appellant,      *
                                        *         Appeal from the United States
     v.                                 *         District Court for the Eastern
                                        *         District of Missouri
LHACO, Inc.,                            *
                                        *
              Defendant-Appellee.       *

                                    ___________

                          Submitted:     March 9, 1998

                               Filed: April 14, 1998
                                 ___________
                                                             *
Before MCMILLIAN and FAGG, Circuit Judges, and BENNETT,          District Judge.
                               ___________

BENNETT, District Judge.

     Can a participant in a health benefit plan covered by the Employees
Retirement




     *
       The HONORABLE MARK W. BENNETT, United States District Judge for
the Northern District of Iowa, sitting by designation.
                                         1
Income Security Act (ERISA), 29 U.S.C. § 1001 et seq., maintain an action
for   benefits    and   other   equitable      relief   against   a   purported     plan
administrator who no longer has any connection with his ERISA plan?                  The
                                                                                       1
appellant, a participant in an ERISA plan, asserts that the district court
improperly granted summary judgment to a purported plan administrator on
the participant’s action for benefits pursuant to § 502(a)(1)(B) of ERISA,
29 U.S.C. § 1132(a)(1)(B), because the court incorrectly held that such a
claim could only be brought against the ERISA plan itself.                The purported
plan administrator, however, contends that the appellant simply sued the
wrong party, because he did not sue the ERISA plan itself.                The appellant
also asserts that he could bring his claim for injunctive and other
equitable relief pursuant to § 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3),
against the purported plan administrator, despite the district court’s
conclusion that he had no standing to pursue such a claim where the
purported plan administrator no longer had any connection with the plan.
      In addition to, or in conjunction with, these questions about whether
the   appellant   can   maintain   the    present     lawsuit   against    the   present
defendant, the appellant contends that the district court erred in not
ruling on his motion for class certification before it ruled on the
appellee’s motion for summary judgment.         This error, the appellant asserts,
was outcome determinative on the summary judgment motion, because many
members of the class he seeks to represent would have been able to pursue
the claims asserted.
      We affirm.
                                   I.    BACKGROUND




      1
        The HONORABLE JEAN C. HAMILTON, United States District Judge for
the Eastern District of Missouri.
                                           2
     Plaintiff-appellant James Hall filed this lawsuit as a class action
on October 29, 1996, against defendant-appellee LHACO, Inc.          Hall brought
this lawsuit on behalf of all individuals who are covered under contracts
and plans subject to ERISA to which LHACO provided administrative services
to challenge LHACO’s alleged practice of asserting subrogation liens
against covered individuals far in excess of what their plans permit.
Count I of the complaint sought enforcement of the plan terms and payment
of plan benefits pursuant to §§ 502(a)(1)(B) and (a)(3) of ERISA, 29 U.S.C.
§§ 1132(a)(1)(B) and (a)(3).       Count II asserted breach of fiduciary duty
pursuant to § 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), and sought
equitable relief, including injunctive relief and an accounting.          LHACO was
the only defendant named in the action.
     Although the nub of Hall’s lawsuit is his contention that LHACO, the
purported   plan   administrator    of   his   ERISA   benefit   plan,   improperly
attempted to expand the ERISA plan’s rights to subrogation beyond what was
conferred by the terms of the plan by conditioning payment of benefits on
a participant’s signing of a form acknowledging subrogation rights in
excess of those provided by the plan, the merits of that issue are not
currently before us.     Rather, we will address Hall’s argument that the
district court erred in granting summary judgment in favor of LHACO on
essentially the ground that Hall had sued the wrong party and, if required,
Hall’s further argument that the district court erred by considering
LHACO’s motion for summary judgment before ruling on his own motion for
class certification.   Therefore, the universe of pertinent facts for this
appeal is relatively small.
     Hall participates in an ERISA-covered, self-funded health care plan
called SSM Health Care System Flex Care Program (“the Plan”), which he
alleges was administered by LHACO.        LHACO protests on appeal that it was
not the Plan




                                         3
administrator, which LHACO asserts instead was SSM, according to Plan
documents.    However, LHACO acknowledges that it or one of its successors
provided “administrative services,” specifically “claims administration,”
to the Plan until December 20, 1996.       Among other things, LHACO regularly
reviewed claims against the Plan for evidence that a claim might be covered
by other insurance or might be the result of an accident for which a third
party could be liable.     When LHACO identified such a claim, it sent the
participant     a   subrogation   questionnaire    and   requested    a   signed
“Certification Agreement” from the participant before the claim was
processed.     Hall contends that this Certification Agreement improperly
expanded the Plan’s or LHACO’s subrogation rights beyond the terms of the
Plan.    In any event, in June of 1995, Hall’s son suffered an accident and
Hall submitted a claim.    Hall refused, however, to sign the Certification
Agreement on advice of counsel.    LHACO therefore never paid Hall’s claim.
        Hall then filed the present lawsuit and, on February 10, 1997, moved
for certification of the suit as a class action.     Shortly before Hall filed
his motion for class certification, on February 4, 1997, LHACO moved to
dismiss, or in the alternative, for summary judgment, asserting primarily
that Hall had sued the wrong party, because he had not sued the Plan and
LHACO was no longer associated with the Plan.
        On September 10, 1997, the district court ruled on LHACO’s motion,
Hall’s motion for class certification, and other pending motions. Because
the court considered information contained in affidavits presented in
support of LHACO’s motion, it treated that motion as one for summary
judgment.    The district court first characterized Hall’s claim in Count I
as a claim properly brought solely pursuant to § 502(a)(1)(B).       The district
court noted that neither the Supreme Court nor the Eighth Circuit Court
Appeals had specifically addressed the question of whether a plaintiff can
bring a




                                       4
§ 502(a)(1)(B) action against a plan administrator for equitable relief, but
that courts to consider the question had held that the only proper party
defendant on such a claim was the ERISA plan itself.                   Because the district
court characterized LHACO as the “plan administrator,” the court found LHACO
was   not   the    proper   party    defendant     on    Hall’s    §   502(a)(1)(B)   claim.
Therefore, the district court granted LHACO’s motion for summary judgment
as to Count I.
      As to Count II, which the district court characterized as a claim for
breach of fiduciary duty seeking injunctive and “other appropriate equitable
relief,” the court first concluded, on the authority of Varity Corp. v.
Howe, 516 U.S. 489 (1996), and this court’s decision in Wald v. Southwestern
Bell Corp. Customcare Medical Plan, 83 F.3d 1002 (8th Cir. 1996), that
Hall’s claim pursuant to § 502(a)(3) was barred, except for the prayer for
injunctive relief, because Hall was provided adequate relief through his
right to sue SSM under § 502(a)(1)(B).             The district court found no reason
this relief could not be sought against the Plan—such as termination of the
Plan—and hence no reason a claim for this relief should be allowed against
LHACO.      As    to   injunctive    relief,   the      district   court   found   that   the
uncontroverted evidence in the record was that LHACO had not provided any
administrative services to the Plan since December 20, 1996.                 Consequently,
the district court concluded that Hall did not have standing to pursue a
claim for injunctive relief against LHACO, because the claim was not likely
to be redressed if the requested relief was granted.                     Specifically, the
district court found that enjoining LHACO “will have absolutely no effect
on Plaintiff, who has had his SSM benefits administered by another company
since December 20, 1996.”           Order of September 10, 1997, p. 8.
      Having concluded that Hall had sued the wrong party, or did not have
standing to sue the party he had named, the court granted LHACO’s motion for
summary




                                               5
judgment and denied as “moot” Hall’s motion for class certification.      This
appeal followed.


                                II.   ANALYSIS
     Although Hall contends first that the district court erred in ruling
on LHACO’s motion for summary judgment before ruling on his motion for class
certification, and that this error was outcome determinative, we will
consider first whether the district court’s grant of summary judgment was
tenable on the grounds the court stated.         This court reviews de novo a
decision to grant summary judgment.   Christopher v. Adam’s Mark Hotels, ___
F.3d ___, ___, 1998 WL 92202, *1 (8th Cir. Mar. 5, 1998); Lane v. Amoco
Corp., 133 F.3d 676, 677 (8th Cir. 1998).   We view the record “‘in the light
most favorable to the non-moving party.’”        Layes v. Mead Corp., 132 F.3d
1246, 1249 (8th Cir. 1998) (quoting Wald v. Southwestern Bell Corp.
Customcare Medical Plan, 83 F.3d 1002, 1006 (8th Cir. 1996)).          Summary
judgment is appropriate when the movant establishes “that there are no
material facts in [genuine] dispute and that, as a matter of law, the movant
is entitled to judgment.”    Christopher, ___ F.3d at ___, 1998 WL 92202 at
*1 (quoting Oldham v. West, 47 F.3d 985, 988 (8th Cir. 1995)).    Furthermore,
“‘we may affirm the district court’s grant of summary judgment on any ground
supported by the record.’” Tyus v. Schoemehl, 93 F.3d 449, 453 n.6 (8th Cir.
1996) (quoting White v. Moulder, 30 F.3d 80, 82 (8th Cir. 1996), cert.
denied, 513 U.S. 1084 (1995)), cert. denied, ___ U.S. ___, 117 S. Ct. 1427
(1997).   Thus, we may affirm even if our reasoning is different from the
district court’s.   Duffy v. Wolle, 123 F.3d 1026, 1035 n.6 (8th Cir. 1997),
petition for cert. filed, (Jan. 27, 1998) (No. 97-1371); Yowell v. Combs,
89 F.3d 542, 544 n.4 (8th Cir. 1996).




                                       6
                      A.   The § 502(a)(1)(B) Claim
     1.    Claims against “plan administrators”
     Hall correctly states that there is a split in authority concerning
whether a party other than the ERISA plan itself is the only proper party
defendant on a claim pursuant to ERISA § 502(a)(1)(B).   Compare Riordan v.
Commonwealth Edison Co., 128 F.3d 549, 551 (7th Cir. 1997) (“It is true
that ERISA permits suits to recover benefits only against the plan as an
entity[.]”); Jass v. Prudential Health Care Plan, Inc., 88 F.3d 1482, 1490
(7th Cir. 1996) (“‘ERISA permits suits to recover benefits only against the
Plan as an entity . . . ,’” quoting Gelardi v. Pertec Computer Corp., 761
F.2d 1323, 1324 (9th Cir. 1985) (per curiam), and citing 29 U.S.C.
§ 1132(d)(2), and holding on this authority that a suit for benefits
against an employee of the ERISA plan, in her official capacity, could not
be maintained); Lee v. Burkhart, 991 F.2d 1004, 1009 (2d Cir. 1993) (also
quoting Gelardi, 761 F.2d at 1324); Gibson v. Prudential Ins. Co. of Am.,
915 F.2d 414, 417 (9th Cir. 1990) (also quoting Gelardi, 761 F.2d at 1324-
25); Madden v. ITT Long Term Disability Plan, 914 F.2d 1279, 1287 (9th Cir.
1990) (also quoting Gelardi, 761 F.2d at 1324-25), cert. denied, 498 U.S.
1087 (1991); with Garren v. John Hancock Mut. Life Ins. Co., 114 F.3d 186,
187 (11th Cir. 1997) (“The proper party defendant in an action concerning
ERISA benefits is the party that controls administration of the plan.”);
Mitchell v. Eastman Kodak Co., 113 F.3d at 433 (3d Cir. 1997) (entertaining
a suit against the plan administrator to recover benefits pursuant to
§ 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B)); Curcio v. John Hancock Mut.
Life Ins. Co., 33 F.3d 226, 233 (3d Cir. 1994) (noting that ERISA permits
suits to recover benefits against the plan as an entity and against the
fiduciary of the plan, and finding that a plan administrator is such a
fiduciary); Taft v. Equitable Life Assur. Soc., 9 F.3d 1469, 1471 (9th Cir.
1993) (“The beneficiary of an ERISA plan may bring a civil action




                                     7
against a plan administrator ‘to recover benefits due to him under the
terms of his plan, to enforce his rights under the terms of the plan, or
to clarify his rights to future benefits under the terms of the plan,’”
quoting 29 U.S.C. § 1132(a)(2)); Daniel v. Eaton Corp., 839 F.2d 263, 266
(6th Cir. 1988) (stating that the proper party defendant in an ERISA action
concerning benefits is the party that “is shown to control administration
of a plan”), cert. denied, 488 U.S. 826 (1988).              He asserts further that
another panel of this court recently resolved on which side of the split
this court stands, and it was not on the side the district court chose.
       On January 5, 1998, after the appeal in this case had been perfected,
this court held that the proper party against whom a claim for ERISA
benefits may be brought “‘is the party that controls administration of the
plan,’” not the plan participant’s employer.           See Layes v. Mead Corp., 132
F.3d 1246, 1249 (8th Cir. 1998) (quoting the decision of the Eleventh
Circuit Court of Appeals in Garren v. John Hancock Mut. Life Ins. Co., 114
F.3d 186, 187 (11th Cir. 1997), and also citing Daniel v. Eaton Corp., 839
F.2d 263, 266 (6th Cir. 1988), cert. denied, 488 U.S. 826 (1988)).
Applying this standard, this court held in Layes that summary judgment in
favor of the participant’s employer was proper, because the plan’s insurer,
also   named   as    a   defendant,    “was    at    all   relevant   times   the   sole
administrator of the long-term disability plan offered by [the employer].”
Layes, 132 F.3d at 1249.      In light of Layes, the district court’s decision
in this case to grant summary judgment to LHACO on Hall’s § 502(a)(1)(B)
claim on the ground that LHACO was the Plan administrator, not the Plan
itself, is no longer tenable.
       Furthermore, although LHACO asserts on appeal that it was not the
Plan administrator, just an entity providing “administrative services” to
the    Plan,   and   that   SSM   is   named    in    Plan   documents   as   the   Plan
administrator, our review of the record




                                          8
shows that there is a dispute as to whether LHACO was in fact the plan
administrator.   We acknowledge that “administrator” is defined for ERISA
purposes as (i) the person specifically designated as the administrator by
the terms of the plan instrument; (ii) if the instrument does not designate
an administrator, the plan sponsor; or (iii) if no administrator is
designated and a plan sponsor cannot be identified, a person prescribed by
the Secretary in regulations.    29 U.S.C. § 1002(16)(A).   However, a few
years ago, the Seventh Circuit Court of Appeals noticed a split in the
circuit courts of appeals as to whether some party other than the one
designated in the plan instrument can be a “de facto” administrator of the
plan.    See Jones v. UOP, 16 F.3d 141, 145 (7th Cir. 1994).      That court
found,
            The First Circuit, and possibly the Fifth and
            Eleventh, are willing to deem nonadministrators “de
            facto” plan administrators; the other circuits
            (except the Third and the Eighth, which have not
            been heard from on this issue) are not. Compare
            Law v. Ernst & Young, 956 F.2d 364, 373-74 (1st
            Cir. 1992); Fisher v. Metropolitan Life Ins. Co.,
            895 F.2d 1073, 1077 (5th Cir. 1990), and Rosen v.
            TRW, Inc., 979 F.2d 191 (11th Cir. 1992), with
            Anweiler v. American Electric Power Service Corp.,
            3 F.3d 986, 994 and n.5 (7th Cir. 1993); Lee v.
            Burkhart, 991 F.2d 1004, 1010 n.5 (2d Cir. 1993);
            McKinsey v. Sentry Ins., 986 F.2d 401, 403-05 (10th
            Cir. 1993); Coleman v. Nationwide Life Ins. Co.,
            [969 F.2d 54, 62 (4th Cir. 1992), cert. denied, 506
U.S. 1081 (1993)]; VanderKlok v. Provident Life &
            Accident Ins. Co., 956 F.2d 610, 617-18 (6th Cir.
            1992); Moran v. Aetna Life Ins. Co., [872 F.2d 296,
            298-99 (9th Cir. 1989)]; Davis v. Liberty Mutual
            Ins. Co., 871 F.2d 1134, 1138 (D.C. Cir. 1989).
Jones, 16 F.3d at 144-45.    Since Jones, the Eleventh Circuit Court of
Appeals has adhered to the decisions in Rosen to the extent of considering
whether a party other




                                     9
than the administrator designated in plan documents could be a “de facto”
plan administrator, and finding the evidence inadequate to find the
purported administrator to be such a “de facto” administrator.    See Hunt
v. Hawthorne Assocs., Inc., 119 F.3d 888, 914-15 (11th Cir. 1997).      The
Second Circuit Court of Appeals has reaffirmed its rejection of a “de
facto” administrator theory of liability under ERISA.   See Crocco v. Xerox
Corp., ___, F.3d ___, ___, 1998 WL 79010, *1-*2 (2d Cir. Feb. 17, 1998).
We cannot find that this court has ever placed itself on one side or other
of this split in authority since 1994.
     We do not deem this to be the appropriate case upon which to decide
the question, however, not least because of the lack of development of the
record or argument on the question below—the district court and Hall seem
to have assumed that LHACO was the plan administrator and LHACO did not
argue to the contrary until this appeal, and then only in passing—but also
because we find other impediments to Hall’s assertion of his claim pursuant
to § 502(a)(1)(B).   Thus, we must reserve for another time the question
of whether a party other than the one designated in ERISA plan documents
can be sued under § 502(a)(1)(B) as a “de facto” plan administrator.
     2.    “Redressability”
     Although the district court considered whether Hall had asserted a
“redressable” claim against the present defendant only as to Hall’s claim
pursuant to ERISA § 502(a)(3), we find concerns about “redressability” are
just as valid as to Hall’s claim pursuant to ERISA § 502(a)(1)(B).        To
establish standing sufficient to meet the requirements of Article III of the
United States Constitution, a party must establish three elements:   (1) the
party must have suffered an “injury in fact,” consisting of an “invasion of
a legally protected interest which is (a) concrete and particularized . . .
and (b) actual or imminent”; (2) there must be a causal connection between
the injury and




                                     10
the conduct complained of, where the injury is fairly traceable to the
challenged action; and (3) “it must be ‘likely,’ as opposed to merely
‘speculative,’ that the injury will be ‘redressed by a favorable decision.’”
Planned Parenthood of Mid-Missouri and Eastern Kansas v. Ehlmann, ___, F.3d
___, ___, 1998 WL 75547, *3 (8th Cir. Feb. 25, 1998) (citing Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)); Brouhard v. Lee, 125
F.3d 656,   661   (8th   Cir.    1997)   (“Under   the   Constitution’s   ‘cases   or
controversies’ clause, a party must allege a cognizable and redressable
injury in order to pursue a lawsuit,” citing Lujan and Ben Oehrleins & Sons
& Daughter, Inc. v. Hennepin County, 115 F.3d 1372, 1378 (8th Cir.), cert.
denied, ___ U.S. ___, 118 S. Ct. 629, and cert. denied, ___ U.S. ___, 118
S. Ct. 643 (1997)); Wilcox Elec., Inc. v. F.A.A., 119 F.3d 724, 727 (8th
Cir. 1997) (noting these requirements and finding that standing has both
constitutional and “prudential” dimensions).          To meet the third requirement,
it must be more than merely speculative that the relief requested would have
any effect to redress the harm to the plaintiff.                  Burton v. Central
Interstate Low-Level Radioactive Waste Compact Comm’n, 23 F.3d 208, 210 (8th
Cir.), cert. denied, 513 U.S. 951 (1994).            Here, we find that Hall’s claim
pursuant to § 502(a)(1)(B) simply is not redressable against LHACO, because
LHACO no longer provides any administrative services to Hall’s ERISA Plan.
In reaching this conclusion, we have examined the relief provided under
§ 502(a)(1)(B).
       3.     Relief under § 502(a)(1)(B)
       Section 502(a)(1)(B) of ERISA, codified at 29 U.S.C. § 1132(a)(1)(B),
provides the following remedies:
              A civil action may be brought—
                    (1) by a participant or beneficiary—
                          * * *
                          (B) to recover benefits due to him under
                    the




                                            11
                   terms of his plan, to enforce his rights under
                   the terms of the plan, or to clarify his rights
                   to future benefits under the terms of the
                   plan[.]
29 U.S.C. § 1132(a)(1)(B).       Thus, the relief on a § 502(a)(1)(B) claim is
limited.
      Benefits due under the terms of Hall’s Plan, the first category of
relief available under this statute, can only be obtained against the Plan
itself.    See ERISA § 502(d)(2), 29 U.S.C. § 1132(d)(2) (“Any money judgment
under this subchapter against an employee benefit plan shall be enforceable
only against the plan as an entity and shall not be enforceable against any
other person unless liability against such person is established in his
individual capacity under this subchapter.”).             But see Hunt v. Hawthorne
Assocs., Inc., 119 F.3d 888, 908 & n.54 (11th Cir. 1997) (opining that
§   502(d)(2)   does   not   apply   to   an    action   to    recover   benefits   under
§   502(a)(1)(B), because such an action is for equitable relief, and
§ 502(d)(2) applies to legal relief).          LHACO is in no position, where it is
no longer associated with the Plan, to pay out benefits to Hall, even if
those benefits should have been paid sooner.          Only the Plan and the current
plan administrator can pay out benefits to Hall.              Furthermore, an injunction
requiring payment of plan benefits must be directed at an entity capable of
providing the relief requested, i.e., the plan administrator, not the plan
itself.    See Hunt, 119 F.3d at 908.           LHACO, even if it once was the plan
administrator for Hall’s Plan, is no longer in that capacity, and thus
cannot be enjoined to make payments of benefits from the Plan.               Similarly,
relief “enforc[ing] [Hall’s] rights under the terms of the plan,” the second
category of relief under § 502(a)(1)(B), also cannot be obtained from LHACO,
where LHACO no longer administers the plan, if it ever did.                The terms of
Hall’s Plan would necessarily have to be enforced against the Plan itself
and the present administrator:            only from them can Hall obtain proper
subrogation and payment of




                                           12
benefits pursuant to the terms of his Plan.              Finally, where LHACO is no
longer the administrator of the Plan, the last category of relief under
§ 502(a)(1)(B), a “clarif[ication] of [Hall’s] rights to future benefits
under the terms of the plan,” 29 U.S.C. § 1132(a)(1)(B) (emphasis added),
necessarily cannot be had against LHACO, because LHACO has nothing to do
with Hall’s future benefits.      Thus, Hall’s claim pursuant to § 502(a)(1)(B)
simply is not “redressable” against LHACO, and Hall has no standing to
pursue that claim.     Lujan, 504 U.S. at 560-61; Ehlmann, ___, F.3d at ___,
1998 WL 75547 at *3; Brouhard, 125 F.3d at 661; Wilcox Elec., Inc., 119 F.3d
at 727.
        Because Hall does not have standing to pursue his claim pursuant to
§ 502(a)(1)(B), it is immaterial whether any member of the potential class
would    have   standing   to   pursue   this   claim.      Hall   is   not   a   proper
representative of the class where he himself lacks standing to pursue the
claim.    Cf. Great Rivers Co-op. of S.E. Iowa v. Farmland Indus., Inc., 120
F.3d 893, 899 (8th Cir. 1997) (“Inherent in Rule 23 is the requirement that
the class representatives be members of the class,” and the proffered
representative could not represent the class where his claim was properly
dismissed as time-barred); Alpern v. UtiliCorp United, Inc., 84 F.3d 1525,
1540 n.8 (8th Cir. 1996) (“Since a class representative must be part of the
class, Miller cannot represent the class because his claim was properly
dismissed.”).    Thus, the order in which the class certification and summary
judgment motions are considered is not outcome determinative.
        We affirm the district court’s grant of summary judgment on Count I
of Hall’s complaint, albeit on different grounds.           Duffy, 123 F.3d at 1035
n.6; Yowell, 89 F.3d at 544 n.4.




                                          13
                          B.    The § 502(a)(3) claim
     Hall contends on appeal that the district court improperly applied
what he calls the “Varity hypothetical” in concluding that Hall could obtain
adequate relief on a claim pursuant to § 502(a)(1)(B), such that his claim
pursuant to § 502(a)(3) was precluded, with the exception of his claim for
injunctive relief.   This court has recently discussed the pertinent portion
of Varity Corp. v. Howe, 516 U.S. 489 (1996), as follows:
                  The Court . . . noted that section 502(a)(3)
            authorizes only “appropriate” equitable relief. The
            Court stated that “where Congress elsewhere provided
            adequate relief for a beneficiary’s injury, there
            will likely be no need for further equitable relief,
            in which case such relief normally would not be
            ‘appropriate.’” [Varity Corp., 516 U.S. at 515,] 116
            S. Ct. at 1079.
Wald, 83 F.3d at 1006.         Therefore, in Wald, the court concluded that,
because the plan participant was provided adequate relief by her right to
bring a claim for benefits under § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B),
and she sought “no different” relief on her claim pursuant to § 502(a)(3),
29 U.S.C. § 1132(a)(3), equitable relief would not be appropriate in her
case, and thus she had no cause of action under § 502(a)(3).
     Leaving aside Hall’s argument that Varity Corporation is restricted
to traditional benefits claims, and his assertion that his claim certainly
is not a traditional claim for benefits, it is apparent that Hall seeks
significantly “different” relief pursuant to § 502(a)(3) than could be
obtained on a claim pursuant to § 502(a)(1)(B), see Wald, 83 F.3d at 1006
(the plaintiff had no cause of action pursuant to § 502(a)(3) where the
relief she sought on such a claim was “no different” than the relief she
sought on a claim pursuant to § 502(a)(1)(B)).    The “different” relief Hall
seeks on his § 502(a)(3) claim includes injunctive relief and an accounting.
The district court so found, at least as to Hall’s claim for injunctive
relief.   Thus, the district court correctly held that some




                                        14
part of Hall’s claim pursuant to § 502(a)(3) was adequately redressed by his
claim pursuant to § 502(a)(1)(B), while some part was not.
     Hall also contends that the district court erred by holding that he
lacked standing to pursue injunctive relief, because his claim was not
“redressable” against LHACO, since LHACO was no longer the administrator of
Hall’s plan.   Here, we find that the district court correctly held that no
injunction against LHACO would have any effect whatsoever on Hall, because
LHACO is no longer associated with the Plan.     Although Hall contends that
the district court disregarded the fact that he seeks not merely prospective
injunctive relief, but also seeks an injunction to correct past behavior of
LHACO and also seeks an accounting, we find that an effective injunction,
and for that matter an effective accounting, could be had only against the
Plan itself or the current Plan administrator.
     Nor is there any respect in which the district court’s failure to
consider class   certification   before   dismissing   the   claim   pursuant   to
§ 502(a)(3) was “outcome determinative,” as Hall asserts.              Claims of
putative class members pursuant to § 502(a)(3) would be barred, at least in
part, by the requirements of Varity Corporation, just as Hall’s § 502(a)(3)
claim is barred in part, because the court is entirely unpersuaded that any
members of the putative class would not have § 502(a)(1)(B) claims against
their own ERISA plans.   Their claims for “other” relief, like Hall’s, also
cannot be effectively redressed against LHACO, but can be redressed in
actions against their own Plans or the current administrators of those
plans.   Furthermore, because Hall does not have standing to pursue his
§ 502(a)(3) claim, he cannot be the representative of a class of persons
with such claims.    Cf. Great Rivers Co-op. of S.E. Iowa, 120 F.3d at 899
(the proffered representative could not represent the class where his claim
was properly dismissed as time-barred); Alpern, 84 F.3d at




                                     15
1540 n.8 (the proffered representative could not represent the class where
his claim had been properly dismissed).
     Thus, we affirm the district court’s dismissal of Hall’s claim
pursuant to § 502(a)(3) on essentially the grounds stated.


                             III.   CONCLUSION
     We affirm the district court’s grant of summary judgment, albeit on
different grounds as to Hall’s claim pursuant to § 502(a)(1)(B).   Hall lacks
standing to pursue either his claim pursuant to § 502(a)(1)(B) or his claim
pursuant to § 502(a)(3), because neither claim is redressable against LHACO,
even if LHACO was once a “de facto” administrator of Hall’s Plan, because
LHACO no longer has any connection with Hall’s Plan.   The result would have
been no different had the district court or this court considered Hall’s
motion for class certification before considering the motion for summary
judgment, because, without standing to pursue his own claims, Hall cannot
be a proper representative of the class.
     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT




                                     16